
	
		II
		111th CONGRESS
		1st Session
		S. 1192
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Wyden (for himself,
			 Ms. Snowe, Mrs.
			 Murray, Mr. Menendez,
			 Mrs. Gillibrand,
			 Mr. Ensign, and Mr. McCain) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To restrict any State or local jurisdiction from imposing
		  a new discriminatory tax on mobile wireless communications services, providers,
		  or property.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Wireless Tax Fairness Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)It is appropriate
			 to exercise congressional enforcement authority under section 5 of the 14th
			 amendment to the Constitution of the United States and Congress’ plenary power
			 under article I, section 8, clause 3 of the Constitution of the United States
			 (commonly known as the commerce clause) in order to ensure that
			 States and political subdivisions thereof do not discriminate against providers
			 and consumers of mobile services by imposing new selective and excessive taxes
			 and other burdens on such providers and consumers.
			(2)In light of the
			 history and pattern of discriminatory taxation faced by providers and consumers
			 of mobile services, the prohibitions against and remedies to correct
			 discriminatory State and local taxation in section 306 of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (49 U.S.C. 11501) provide an
			 appropriate analogy for congressional action, and similar Federal legislative
			 measures are warranted that will prohibit imposing new discriminatory taxes on
			 providers and consumers of mobile services and that will assure an effective,
			 uniform remedy.
			3.Moratorium
			(a)In
			 generalNo State or local jurisdiction shall impose a new
			 discriminatory tax on or with respect to mobile services, mobile service
			 providers, or mobile service property, during the 5-year period beginning on
			 the date of the enactment of this Act.
			(b)DefinitionsIn
			 this Act:
				(1)Mobile
			 serviceThe term mobile service means commercial
			 mobile radio service, as such term is defined in section 20.3 of title 47, Code
			 of Federal Regulations, as in effect on the date of the enactment of this Act,
			 or any other service that is primarily intended for receipt on, transmission
			 from, or use with a mobile telecommunications device, including the receipt of
			 a digital good.
				(2)Mobile service
			 propertyThe term mobile service property means all
			 property used by a mobile service provider in connection with its business of
			 providing mobile services, whether real, personal, tangible, or intangible and
			 includes goodwill, licenses, customer lists, and other similar intangible
			 property associated with such business.
				(3)Mobile service
			 providerThe term mobile service provider means any
			 entity that sells or provides mobile services, but only with respect to the
			 portion of such entity's trade or business that sells or provides such
			 services.
				(4)New
			 discriminatory taxThe term new discriminatory tax
			 means any tax imposed by a State or local jurisdiction that—
					(A)is imposed on or
			 with respect to, or is measured by the charges, receipts, or revenues from or
			 value of—
						(i)any
			 mobile service and is not generally imposed, or is generally imposed at a lower
			 rate, on or with respect to, or measured by the charges, receipts, or revenues
			 from, other services or transactions involving tangible personal
			 property;
						(ii)any
			 mobile service provider and is not generally imposed, or is generally imposed
			 at a lower rate, on other persons that are engaged in businesses other than the
			 provision of mobile services; or
						(iii)any mobile
			 service property and is not generally imposed, or is generally imposed at a
			 lower rate, on or with respect to, or measured by the value of, other property
			 that is devoted to a commercial or industrial use and subject to a property tax
			 levy, except public utility property owned by a public utility subject to rate
			 of return regulation by a State or Federal regulatory authority; and
						(B)was not generally
			 imposed and actually enforced on mobile services, mobile service providers, or
			 mobile service property prior to the date of the enactment of this Act.
					(5)State or local
			 jurisdictionThe term State or local jurisdiction
			 means any of the several States, the District of Columbia, any territory or
			 possession of the United States, a political subdivision of any State,
			 territory, or possession, or any governmental entity or person acting on behalf
			 of such State, territory, possession, or subdivision and with the authority to
			 assess, impose, levy, or collect taxes or fees.
				(6)Tax
					(A)In
			 generalThe term tax means any charge imposed by any
			 governmental entity for the purpose of generating revenues for governmental
			 purposes, and is not a fee imposed on an individual entity or class of entities
			 for a specific privilege, service, or benefit conferred exclusively on such
			 entity or class of entities.
					(B)ExclusionThe
			 term tax does not include any fee or charge—
						(i)used
			 to preserve and advance Federal universal service or similar State programs
			 authorized by section 254 of the Communications Act of 1934 (47 U.S.C. 254);
			 or
						(ii)specifically
			 dedicated by a State or local jurisdiction for the support of E–911
			 communications systems.
						(c)Rules of
			 construction
				(1)DeterminationFor
			 purposes of subsection (b)(4), all taxes, tax rates, exemptions, deductions,
			 credits, incentives, exclusions, and other similar factors shall be taken into
			 account in determining whether a tax is a new discriminatory tax.
				(2)Application of
			 principlesExcept as otherwise provided in this Act, in
			 determining whether a tax on mobile service property is a new discriminatory
			 tax for purposes of subsection (b)(4)(A)(iii), principles similar to those set
			 forth in section 306 of the Railroad Revitalization and Regulatory Reform Act
			 of 1976 (49 U.S.C. 11501) shall apply.
				(3)ExclusionsNotwithstanding
			 any other provision of this Act—
					(A)the term
			 generally imposed as used in subsection (b)(4) shall not apply to
			 any tax imposed only on—
						(i)specific
			 services;
						(ii)specific
			 industries or business segments; or
						(iii)specific types
			 of property; and
						(B)the term new
			 discriminatory tax shall not include a new tax or the modification of an
			 existing tax that—
						(i)replaces one or
			 more taxes that had been imposed on mobile services, mobile service providers,
			 or mobile service property; and
						(ii)is
			 designed so that, based on information available at the time of the enactment
			 of such new tax or such modification, the amount of tax revenues generated
			 thereby with respect to such mobile services, mobile service providers, or
			 mobile service property is reasonably expected not to exceed the amount of tax
			 revenues that would have been generated by the respective replaced tax or taxes
			 with respect to such mobile services, mobile service providers, or mobile
			 service property.
						4.Enforcement
			(a)In
			 generalNotwithstanding any provision of section 1341 of title
			 28, United States Code, or the constitution or laws of any State, the district
			 courts of the United States shall have jurisdiction, without regard to amount
			 in controversy or citizenship of the parties, to grant such mandatory or
			 prohibitive injunctive relief, interim equitable relief, and declaratory
			 judgments as may be necessary to prevent, restrain, or terminate any acts in
			 violation of this Act, provided that:
				(1)JurisdictionSuch
			 jurisdiction shall not be exclusive of the jurisdiction which any Federal or
			 State court may have in the absence of this section.
				(2)Burden of
			 proofThe burden of proof in any proceeding brought under this
			 Act shall be upon the party seeking relief and shall be by a preponderance of
			 the evidence on all issues of fact.
				(3)ReliefIn
			 granting relief against a tax which is discriminatory or excessive under this
			 Act with respect to tax rate or amount only, the court shall prevent, restrain,
			 or terminate the imposition, levy, or collection of not more than the
			 discriminatory or excessive portion of the tax as determined by the
			 court.
				
